 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AT&T MOBILITY LLC,                                 No. 2:13-cv-00007-KJM-DB
12                       Plaintiff,
13            v.                                         PRE-FILING REVIEW ORDER
14    GENERAL CHARLES E. “CHUCK”
      YEAGER (RET.); ED BOWLIN; CONNIE
15    BOWLIN; AVIATION AUTOGRAPHS;
      BOWLIN & ASSOCIATES, INC.; LAW
16    OFFICES OF JOANNA R. MENDOZA,
      P.C.; DE LA PENA & HOLIDAY, LLP;
17    LESSER LAW GROUP,
18                       Defendants.
19

20                  On March 30, 2018, the court declared Mrs. Victoria Yeager a vexatious litigant

21   under California Code of Civil Procedure section 391(b)(3), and outlined proposed pre-filing

22   restrictions. See ECF No. 375. Having provided Mrs. Yeager notice and an opportunity to

23   object, and having resolved her objections in a separate order being filed concurrently with this

24   order, the court now IMPOSES the following three pre-filing requirements.

25                  From this date forward, Mrs. Yeager must seek leave of court before initiating any

26   action in pro per in the Eastern District of California, if the action substantially overlaps with any

27   claim, motion or request she has filed in this interpleader action, or in any of the following four

28   cases that informed this court’s vexatious litigant determination: (1) Yeager v. Gibson,
                                                        1
 1   Sacramento Superior Court, Case No. 34-2014-00169683 (Oct. 8, 2014); (2) Yeager v. Lesser,
 2   Sacramento County Superior Court, Case No. 2011-00109638 (Aug. 23, 2011); (3) Yeager v.
 3   Lesser, California Court of Appeal (3rd Dist.), Case No. C085065 (July 11, 2017); (4) Yeager v.
 4   Bowlin, Case No. 2:08-CV-00102 (E.D. Cal. 2008).
 5                  When requesting leave to file a complaint that substantially overlaps with any of
 6   the above cases, Mrs. Yeager must (1) attach a copy of this order, and (2) attach a declaration
 7   under penalty of perjury averring that the proposed filing is neither frivolous nor made in bad
 8   faith. If these requirements are not met, the court may disregard Mrs. Yeager’s proposed filing.
 9   If Mrs. Yeager complies with these requirements, the clerk shall open the matter as a
10   miscellaneous case to be considered by the general duty judge of this court. The judge will issue
11   necessary orders after determining whether the proposed filing is frivolous or made in bad faith
12   and may also determine whether Mrs. Yeager should be required to furnish security.
13          IT IS SO ORDERED.
14   DATED: October 23, 2018.
15

16
                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
